IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-40535
                          Summary Calendar
                         __________________


ANTHONY LINDON BETHEL,

                                      Plaintiff-Appellant,

versus

JAMES A. LYNAUGH et. al.,

                                      Defendant-Appellee.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:94-CV-224
                         - - - - - - - - - -
                            April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    Anthony Lindon Bethel has filed a notice of appeal

from an order of the district court that did not adjudicate all

of the claims against all of the parties.     This court is without

jurisdiction to hear this appeal.    See Borne v. A & P Boat



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-40535
                                 -2-

Rentals No. 4, Inc., 755 F.2d 1131, 1133 (5th Cir. 1985).      The

appeal is DISMISSED.

       In addition, we note that Bethel has been warned that

sanctions would be brought against him if he filed frivolous

appeals.    In spite of this, Bethel has continued to file

frivolous appeals.    Accordingly, IT IS ORDERED that Bethel is

barred from filing any pro se civil appeal in this court, or any

initial civil pleading in any court which is subject to this

court's jurisdiction, without the advance written permission of a

judge of the forum court.    The clerk of this court and the Clerk

of all federal courts in this circuit are directed to return to

Bethel, unfiled, any attempted submission inconsistent with this

bar.

       APPEAL DISMISSED; SANCTION IMPOSED.